PCIJ_AB_62_Lighthouses_FRA_GRC_1934-03-17_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1934.
Role general TRENTE-ET-UNIEME SESSION (ORDINAIRE)
n° 59.

17 mars 1934,

AFFAIRE FRANCO-HELLENIQUE
DES PHARES

Contrat de concession conclu en 1913 entre le Gouvernement
ottoman et une société française, visant entre autres des territoires
ultérieurement cédés à la Grèce.

Interprétation du compromis, eu égard au Protocole XII de
Lausanne (24 juillet 1923) et aux travaux préparatoires.

Objet du contrat, eu égard à l'intention des Parties.

Validité du contrat de concession en droit ottoman; art. 36 de
la Constitution turque de 1876 (amendé en 1909); loi turque
de Ig10 sur les concessions.

Opposabilité du contrat à la Grèce, eu égard à l'occupation
militaire de certains territoires lors de la conclusion du contrat,
ainsi qu'au Protocole XII de Lausanne.

ARRÊT

Présents : Sir CEciL Hurst, Président; M. GUERRERO, Vice-
Président; le baron ROLIN-JAEQUEMYNS, le comte
Rostworowsk!1, MM. FROMAGEOT, ANZILOTTI, ADATCI,
SCHÜCKING, NEGULESCO, Jhr. vAN Eysinca, M. WanG,
juges ; M. SEFERIADES, juge ad hoc.
5 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

Dans l'affaire relative au contrat conclu le xer/r4 avril 1913
par l'Administration générale des Phares de l’Empire ottoman
et le Gouvernement ottoman,

Entre

le Gouvernement de la République française, représenté par
M. J. Basdevant, jurisconsulte du ministère des Affaires
étrangères,

ei

le Gouvernement de la République hellénique, représenté
successivement par M. T. Triantafyllakos, chargé d’affaires de
Grèce à La Haye, et par M. G. C. Lagoudakis, envoyé
extraordinaire et ministre plénipotentiaire de Grèce à La Haye,

La Cour,
ainsi composée,
rend l’arrét suivant :

Par un compromis d’arbitrage, signé à Paris le 15 juillet 1931,
les Gouvernements français et hellénique se sont mis d'accord pour
soumettre à la Cour le différend qui s’est élevé entre eux en consé-
quence du refus opposé par le Gouvernement hellénique au Gou-
vernement français de donner satisfaction à la Société française
en nom collectif Collas & Michel, dite « Administration générale
des Phares de l’Empire ottoman », dans une contestation qui
s'était élevée entre cette société et le Gouvernement hellénique et
qui portait sur la validité à l'égard de la Grèce du contrat de
prorogation de concession intervenu entre la société et l’Empire
ottoman le rer/14 avril 10173.

Selon l’article 2 du compromis, cet instrument devait être, dès
l'échange des ratifications, notifié au Greffe par l’une ou Flautre
des Parties. Le procès-verbal relatif à l'échange des ratifications n’a
pas été communiqué à la Cour, mais le compromis lui a été noti-
fié par le ministre de France et le chargé d’affaires de Grèce à
La Haye, qui en ont déposé le texte au Greffe le 23 mai 1933. La
Cour a considéré l'entrée en vigueur du compromis comme établie
‘par la notification officielle qui en a ainsi été faite par les deux
Parties en cause.

Aux termes de l’article premier du compromis, il incombe à la
Cour

« de statuer sur la question de savoir si le contrat inter-
venu le xrer/r4 avril 19:13 entre la Société française en nom
collectif Collas & Michel, dite « Administration générale des
Phares de l’Empire ottoman », et le Gouvernement ottoman,
portant prorogation du 4 septembre 1924 au 4 septembre
1949 des contrats de concession consentis à ladite société, est
dûment intervenu et partant est opérant vis-à-vis du Gouver-
6 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRECE)

nement hellénique en ce qui concerne les phares situés sur les
territoires qui lui furent attribués à la suite des guerres bal-
kaniques ou postérieurement ».

L'objet du différend se trouve ainsi indiqué, conformément à
l’article 40 du Statut. ‘

Le compromis ‘a fait l’objet des communications visées par les
articles 40 du Statut et 36 du Règlement; il a été communiqué
aux membres de la Cour le 23 mai, et aux Etats admis à ester
devant elle les 29 juillet et 8 août 1933.

La Cour ne comptant sur le siége aucun juge de nationalité
hellénique, le Gouvernement hellénique s’est prévalu de son droit,
aux termes de l’article 31 du Statut, d’en désigner un.

c Dans l’article 3 du compromis, les Parties avaient proposé à la
our

« de fixer à trois mois à compter de la date déterminée dans
l'ordonnance rendue par la Cour à cet effet (le délai imparti
au Gouvernement de la République française et au Gouver-
nement de la République hellénique) pour présenter leurs
mémoires respectifs exposant leurs vues sur la question et en
formulant leurs conclusions, et à trois mois à dater du dépôt
desdits mémoires pour le dépôt de leurs contre-mémoires en
réponse en y formulant, s’il y a lieu, leurs conclusions complé-
mentaires ».

L'agent du Gouvernement hellénique ayant été désigné le 7 juin
1933 et celui du Gouvernement français le 27 juillet de la même
année, la Cour a rendu, le 28 juillet 1933, une ordonnance par
laquelle elle a fixé au même jour le point de départ pour le calcul des
délais. Les délais fixés par elle ont été conformes à la proposition
des Parties. Dans la même ordonnance, la Cour a constaté qu’une
clause de compromis, rédigée dans les termes de l’article 3 précité,
signifiait un accord des Parties pour renoncer à la présentation
dune Réplique. Le délai imparti pour la présentation des Contre-
Mémoires expirant le 26 janvier 1934, et les pièces de la procédure
écrite ayant été dûment déposées dans les délais fixés, c’est à cette
date que l'affaire s’est trouvée en état.

Dans son Mémoire, le Gouvernement français a conclu à ce
qu’il plaise à la Cour: .

« dire et juger que le contrat intervenu le rer/14 avril 1913
entre la Société française en nom collectif Collas & Michel, dite
« Administration générale des Phares de l'Empire ottoman »,
7 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

et le Gouvernement ottoman, portant prorogation du 4 sep-
tembre 1924 au 4 septembre 1949 des contrats de concession
consentis à ladite société, est dûment intervenu et partant est
opérant vis-à-vis du Gouvernement hellénique en ce qui concerne
les phares situés sur les territoires qui lui furent attribués à
la suite des guerres balkaniques ou postérieurement ».

Quant au Gouvernement hellénique, il a conclu dans son Mémcire
à ce qu'il plaise à la Cour de

« dire et juger que le contrat intervenu le ret/14 avril 1913
entre la Société française en nom collectif Collas & Michel,
dite « Administration générale des Phares de l’Empire ottoman »,
et le Gouvernement ottoman portant prorogation, du 4 sep- :
tembre 1924 au 4 septembre 1940, des contrats de concession
consentis à ladite société n’est pas dûment intervenu et partant
qu’il n’est pas opérant vis-à-vis du Gouvernement hellénique,
en ce qui concerne les phares situés sur les territoires qui lui
furent attribués à la suite des guerres balkaniques ou posté-
rieurement ».

Ces conclusions n’ont pas subi de modifications dans les Contre-
Mémoires respectifs. :

Au cours des audiences publiques tenues du 5 au 8 février 1934,
la Cour a entendu, en leurs plaidoiries, réplique et duplique :

pour la France: M. Basdevant, agent du Gouvernement de la
République française, et

pour la Grèce: M. Politis, envoyé extraordinaire et ministre
plénipotentiaire de la République hellénique à Paris, chargé par
son Gouvernement d'exposer oralement le point de vue de celui-ci
devant la Cour.

Les conclusions formulées dans les Mémoires respectifs ont été
intégralement maintenues de part et d’autre au cours de la procé-
dure orale.

En annexe aux piéces de la procédure écrite et au cours de la
procédure orale, de nombreux documents justificatifs ont été dépo-
sés au nom de chacune des Parties}.

Telles sont les conditions dans lesquelles la Cour est aujourd’hui
appelée à se prononcer sur l’instance introduite devant elle par le
compromis franco-hellénique du 15 juillet 1931.

La question soumise à la Cour est de savoir si un contrat
conclu le rer/14 avril 1013 entre le Gouvernement ottoman et
une société française, la Société en nom collectif Collas &
Michel, à l'effet de prolonger Ia concession pour l'entretien des
phares sur les côtes de l’Empire ottoman, est dûment inter-

+ Voir bordereau à l’annexe.

7
8 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

venu et partant est opérant vis-à-vis du Gouvernement ‘hellé-
nique en ce qui concerne les phares situés sur les territoires
attribués à la Grèce à la suite des guerres balkaniques ou
postérieurement.

La concession dont il s’agit et qui vise l’administration, le
développement et l'entretien du « système d'éclairage des côtes
de l’Empire ottoman dans la Méditerranée, les Dardanelles et
la mer Noire », fut octroyée pour la première fois à cette société
en I860 pour une période de vingt ans, qui prit cours à partir
de 1864. Dès 1879, cependant — c'est-à-dire cinq ans avant
son expiration —, elle fut renouvelée pour une période de
quinze ans expirant en 1899. De même, elle fut renouvelée
pour la deuxième fois, en 1804, pour une période de vingt-
cing ans, venant à échéance le 4 septembre 1924. Enfin, en
1913, elle fut encore renouvelée pour vingt-cinq ans, c’est-à-
dire jusqu’au 4 septembre 1949. C'est le contrat par lequel
cette dernière prolongation a été effectuée qui est visé dans
le compromis.

Dès son origine, la concession était fondée sur le principe
suivant : les concessionnaires, qui étaient autorisés à percevoir
les droits de phares — dont étaient cependant exonérés les
navires de guerre —, seraient rémunérés par les recettes ainsi
obtenues ; les autorités ottomanes mettraient, en outre, gratui-
tement à la disposition des concessionnaires certains locaux,
notamment les locaux destinés aux bureaux de perception.
Une fraction de ces recettes (dans les derniers contrats,
50 %,) demeurait réservée au Gouvernement ottoman. Cette
fraction avait paru pouvoir servir utilement de gage à des
emprunts, le Gouvernement intéressé cédant sa quote-part
des recettes à son bailleur de fonds jusqu’à complet rembourse-
ment de la somme prêtée, avec intérêts. A trois reprises, le
Gouvernement ottoman a fait usage de cette possibilité, et, la
dernière fois, ce fut lors de la conclusion en 1913 du plus
récent contrat de prolongation. Cette prolongation fut d’ail-
leurs précédée de négociations, s'étendant semble-t-il sur deux
années environ et concernant également un nouvel emprunt
garanti par les recettes des phares.

La conclusion de ce dernier contrat de prolongation inter-
vint dans les circonstances suivantes :

Le xer/14 avril 1913 fut rendu un décret-loi — parfois appelé
loi provisoire —, par lequel le Sultan autorisa le ministre ottoman
des Finances à conclure la convention relative à la prolon-
gation de la concession et à signer les actes relatifs à un
emprunt ou avance de 500.000 livres turques, remboursable sur
la part des recettes des phares revenant au Gouvernement
impérial ; les textes de la convention et des autres actes étaient
joints au décret. La « convention » fut signée le même jour.
Les actes relatifs à l'emprunt, y compris le «contrat d’avance »,

8
9 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

et les lettres autorisant le versement aux préteurs de la part du
Gouvernement dans les recettes des phares, furent signés le jour
suivant, 2/15 avril 1913.

Le décret-loi du xer/r4 avril 1913 fut publié dans le Jour-
nal officiel turc le 14/27 mai de la même année. Le Parlement
turc ratifia le. décret-loi le 18/31 décembre 1914. La loi fut
promulguée par décret du 22 décembre 1014/4 janvier 1015,
publié le 26 décembre 1914/8 janvier 1915.

A l'époque où se place le contrat de prolongation de la
concession, qui fut conclu le xrer/14 avril 1013, les opérations
militaires de la première guerre balkanique avaient repris après
l’échec provisoire (janv. 1913) des négociations de paix enta-
mées à Londres en décembre 1012; elles se terminérent, dans
les derniers jours du mois d’avril 1913, par la capitulation de
Scutari; et le Traité de Londres intervint le 30 mai suivant.
Il y a lieu, cependant, d'observer à ce propos qu'après la capi-
tulation d’Andrinople (28 mars), les grandes Puissances soumi-
rent (31 mars) aux belligérants une base préliminaire de paix
qui fut acceptée dès le lendemain (rer avril) par la Turquie,
mais qui ne fut agréée par les alliés balkaniques que le
20 avril. Depuis le début de la guerre, la plus grande partie
de la Turquie d'Europe se trouvait occupée par les alliés bal-
kaniques, et notamment, en ce qui concerne les côtes médi- .
terranéennes et les îles, par la Grèce. Selon la proposition des
Puissances médiatrices, la Turquie devait céder aux alliés bal-
kaniques les territoires continentaux ainsi occupés; elle se
désintéresserait de la Crète; et le règlement de la question des
îles de l’Égée serait: laissé à la décision desdites Puissances.

Le Traité de Londres fut, dans les grandes lignes, conforme
à cette proposition: la Turquie cédait aux alliés balkaniques
ses possessions sur le continent européen, à l’ouest de la
ligne Enos-Midia, à l'exception de J’Albanie, ainsi que la
Crète; et elle confiait aux Puissances le soin de statuer
notamment sur le sort des îles ottomanes de la mer Egée,
la Créte exceptée. En février 1914, les Puissances attribuérent
à la Grèce ces îles, à trois exceptions près (Imbros, Ténédos
et Castellorizo).

Le Traité de Londres, qui ne fut pas ratifié, n'avait rien
dit du sort des concessions octroyées par les autorités otto-
manes dans les territoires cédés. L'examen de cette question,
entre autres, fut confié à une « Commission financière des
affaires balkaniques » qui tint à Paris, en juin-juillet 1913,
une première session au cours de laquelle elle élabora, dans ce
domaine, certaines propositions ; celles-ci ne furent cependant
jamais soumises à l’approbation des Puissances intéressées.

9
10 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRECE)

La deuxième guerre balkanique prit fin, en ce qui concerne la
Grèce et la Turquie, par le Traité d'Athènes du 1/14 novembre
1913, entré en vigueur le 16/29 novembre de la même année.
Ce traité maintenait les clauses territoriales du Traité de
Londres. Selon son article 5, les droits acquis « jusqu’à
l'occupation des territoires cédés » devaient être respectés,
sous réserve toutefois des décisions de la Commission finan-
cière des affaires balkaniques; mais cette Commission, dont
la seconde session était prévue pour septembre ou octobre 1914,
ne se réunit plus.

A la suite de la guerre 1014-1918, les relations entre la
Gréce et la Turquie devaient étre réglées par le Traité de
Sèvres, du ro août 1920, auquel participait également, entre
autres Puissances, la France. Ce traité, qui ne fut pas rati-
fié, réglait à nouveau, dans ses articles 311 et suivants, le
sort des concessions que les autorités ottomanes avaient
accordées, aussi dans les territoires détachés de la Turquie,
en 1913, à la suite des. guerres balkaniques, sans prendre
pour date critique le moment de l'occupation des territoires.

Par suite d'événements qui se produisirent ultérieurement
en Turquie, ainsi qu'entre la Turquie et la Grèce, les rapports
entre ces deux pays ne furent finalement réglés que par
les actes signés à Lausanne en juillet 1923, actes auxquels
la France est également partie. La matière des concessions
fit l’objet du Protocole XII joint au Traité du 24 juillet
1923. Ce protocole distingue, dans son article 9, entre
les territoires détachés de la Turquie en vertu dudit traité
et les territoires qui en avaient été détachés à la suite des
guerres balkaniques. Pour les premiers, le protocole adopte
comme date critique, pour la reconnaissance des contrats
de concession, le 29 octobre 1914; pour les seconds, il adopte
la date de l'entrée en vigueur du traité par lequel, dans
chaque cas, le. transfert de territoire avait été stipulé.

En 1913, l'Administration des Phares, préoccupée — selon
le Mémoire français — de la possibilité de mutations terri-
toriales, entra en contact avec le Gouvernement hellénique.
Celui-ci a fait valoir que l'Administration elle-même aurait
alors déclaré aux représentants helléniques que le contrat
de 1913 était sans importance pour la Grèce, étant donné
qu'il ne pouvait servir de base à aucune réclamation contre
ce pays, et que, pour ce motif, le contrat de prolongation de
1913 n'aurait pas été communiqué à ces représentants. I
est constant, toutefois, qu’en réponse à un questionnaire
de ia Commission financière des affaires balkaniques, FAdmi-
nistration signala à la même époque, parmi ses « firmans de
concessions, contrats, conventions », etc., le « contrat de pro-
longation du 1/14 avril 1913 »; et que, dans la même
I0
II A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

réponse, cette Administration indiqua, comme «les questions
les plus importantes dont le règlement semblait nécessaire »,
le « rétablissement de l'Administration des Phares dans les
droits et prérogatives dont elle a été investie dans tous les
territoires actuellement occupés par les États alliés... », etc.

D'autre part, l'Administration ne mentionna, parmi « les
réclamations pécuniaires que, le cas échéant, la société serait
dans l'intention de faire valoir », qu'une réclamation « pour
la période de concession restant à courir jusqu'au 3 sep-
tembre 1924 ».

Quoi qu'il en soit, dans son rapport, le sous-comité compé-
tent de la Commission financière instituée en 1913 classa
expressément la Société des Phares parmi celles « ayant à
l'avenir leur exploitation sur deux ou plusieurs territoires ».

Au mois de décembre 1914, le Gouvernement hellénique
informa le Gouvernement français qu'il avait « décidé, à
partir du rer janvier 1915, de prendre, par ses propres agents,
la direction et l'entretien des phares placés dans la zone des
nouveaux territoires grecs ». Cette décision, qui se fondait
sur des considérations de neutralité et de défense nationale,
était représentée comme correspondant à une intention que
le Gouvernement hellénique aurait eue depuis longtemps,
mais dont la réalisation aurait été retardée par le règlement
avec l'Administration des Phares. Celle-ci accepta le principe
de la prise en mains de l’exploitation par les autorités hellé-
niques dans les territoires grecs. Malgré cette mesure, les
droits de phares continuèrent à être perçus en territoire
hellénique par les fonctionnaires de l’Administration des Phares
jusqu’en 1929, date à laquelle le droit de perception fut retiré
à celle-ci par le Gouvernement hellénique.

Vers la fin de 1923, c’est-à-dire après la signature du
Traité de Lausanne, l'Administration des Phares entra de
nouveau en pourparlers avec le Gouvernement hellénique
en vue du règlement de certaines questions de détail, et
aussi en vue de l'examen « de la situation créée par les
guerres balkaniques et la grande guerre à certaines zones du
territoire hellénique qu’englobe notre exploitation ».

Cette proposition ne semble avoir abouti qu'à une enquête
entreprise pour le compte du Gouvernement hellénique par
son attaché naval à Paris, M. Botassis. D'autre part, en mars
1924, le directeur des Transports de Grèce (ministère de
l'Économie nationale) fit incidemment connaître à l’Adminis-
tration des Phares que, selon lui, la concession expirait le
24 septembre 1924. Cette communication amena l’Administration
à saisir le Gouvernement francais de l'affaire, qui entra,
dès le mois suivant, dans la phase des négociations diploma-
tiques, le Gouvernement français appuyant à Athènes les
prétentions au maintien de la concession, que l'Administration

II
12 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

-fondait sur le contrat de prolongation du xer/14 avril 1913.

Le Gouvernement français aurait compris que les négocia-
tions diplomatiques entreprises avaient abouti, dès avant le
mois de septembre 1924, à un accord de principe sur la recon-
naissance du contrat de 1913, des pourparlers devant cependant
être entamés en vue du règlement des comptes et de la
réadaptation des concessions. Quoi qu’il en soit, les négocia-
tions reprirent en 1925. C’est à cette occasion que le Gouver-
nement hellénique formula pour la première fois par écrit son
point de vue juridique dans une note adressée par M. Rentis,
ministre des Affaires étrangères de Grèce, au ministre de
France à Athènes, le 17 août 1925. La note hellénique soulevait
des objections relatives à la validité du contrat a l’égard de
la Grèce, basées non seulement sur des questions de droit,
mais aussi sur des questions de fait. Le Gouvernement hellé-
nique, disait la note, « se voit obligé de maintenir son point de
vue, d'après lequel le contrat de prorogation du privilège
de la société française n'implique, aussi bien en fait qu’en
droit, aucune obligation pour la Grèce, sa validité, par rapport
à elle, étant nulle, tant avant qu'après la conclusion du
Protocole XII de Lausanne ». Il fonda particulièrement sa
manière de voir sur des considérations tirées du droit consti-
tutionnel turc, d’après lequel le contrat de 1913 n'aurait pas
été « dûment intervenu ».

Vers la fin de 1026, en l'absence de tout accord ou solu-
tion, le Gouvernement français, pour la première fois, suggéra
la possibilité de déférer à la Cour « les réclamations de l’Admi-
nistration des Phares ». La conclusion d’un compromis à cet
effet fut retardée par le recours préalable à une autre procé-
dure: une discussion contradictoire entre des juristes désignés
par les deux Parties sur « la question de la validité de la
concession de l’Administration ». Vu l’échec de cette procédure,
le Gouvernement francais renouvela, en avril 1928, sa sugges-
tion visant le renvoi de l’affaire devant la Cour. Le Gouver-
nement hellénique accepta cette suggestion, et, en juin de la
méme année, il communiqua au Gouvernement francais un
projet de compromis.

A raison de circonstances qui ne concernent pas directement
la Cour, les négociations relatives aux termes du compromis
trainérent en longueur, et l’accord entre les deux Gouverne-
ments ne fut réalisé qu’au mois d’avril 1931, le compromis
étant ratifié deux ans plus tard.

Le compromis, en dehors du chapitre premier, qui a pour
objet de saisir la Cour du différend défini ci-dessus, contient
un chapitre IJ qui prescrit, après le prononcé de l’arrét de la
Cour, une procédure ultérieure dont le but est le réglement de

12
13 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRECE)

toutes réclamations pécuniaires de l'Administration des Phares
contre le Gouvernement hellénique ou inversement, ainsi que la
fixation de l'indemnité de rachat de la concession au cas où
l'arrêt reconnaitrait que le contrat du xer/r4 avril 1913 est
dûment intervenu.

| *
* *

Comme il a été dit plus haut, la question posée à la Cour
par l’article premier du compromis est de savoir si le contrat
du 1er/i4 avril 1913 «est dûment intervenu et partant est
opérant vis-à-vis du Gouvernement heilénique en ce qui
concerne les phares situés sur les territoires qui lui furent attri-
bués à la suite des guerres balkaniques ou postérieurement ».

En premier lieu, il est nécessaire d’établir la portée exacte
de cette question.

Les Parties ont discuté, dans la procédure écrite et orale,
deux points concernant l'interprétation de la question, et
particulièrement l'interprétation des mots « contrat .... dûment
intervenu ». Tout en étant d'accord pour faire examiner par
la Cour la validité du contrat du 1e/14 avril 1913 selon le
droit ottoman, elles sont divisées sur le point de savoir si la
Cour doit examiner, en outre, quelle force obligatoire le
contrat peut avoir à l'égard de la Grèce, dans les territoires
où se trouvent certains phares. Selon la thèse française, la
question, telle qu’elle est posée par le compromis, n’envisage
pas ce point. En outre, les Parties sont divisées sur le point
de savoir si la question admet un argument fondé sur l’inten-
tion des Parties contractantes quant à l’objet du contrat.
Cet argument, le Gouvernement français voudrait également
l’exclure.

La Cour ne peut pas considérer l'expression « dûment inter-
venu » comme un terme technique dont la portée est toujours
invariable. Si le contexte n’est pas suffisant pour établir le
sens exact dans lequel les Parties en cause ont employé ces
mots dans le compromis, la Cour, selon sa jurisprudence, doit
avoir recours aux travaux préparatoires de cet acte pour se
renseigner sur la véritable intention des Parties.

Les deux premiers alinéas du préambule du compromis
jettent. une certaine lumière sur le sens de la question soumise
à la Cour; ces alinéas sont conçus comme suit :

« Considérant qu'entre la Société française en nom collectif
Collas & Michel, dite « Administration générale des Phares de
l'Empire ottoman », et le Gouvernement de la République
hellénique s’est élevée une contestation portant sur la validité

13
I4 A/B 62, — AFFAIRE DES PHARES (FRANCE-GRECE)

à Végard de la Grèce du contrat de prorogation de concession
intervenu entre ladite société et l’éx-Empire ottoman le
1e/14 avril 1913;

Considérant que les démarches faites par le Gouvernement
de la République française en vue de faire reconnaître par le
Gouvernement de la République hellénique la validité dudit
contrat de prorogation n'ont pas abouti, et qu’en conséquence
du refus opposé au Gouvernement de la République française
de donner satisfaction à l'Administration des Phares, il existe
à ce sujet un différend entre les deux Gouvernements ».

Le ptemier alinéa du préambule caractérise le différend
entre l'Administration des Phares et le Gouvernement hellé-
nique comme relatif à la « validité du contrat à Végard de
la Grèce ». Ces termes larges peuvent impliquer les points
indiqués ci-dessus, et cela correspond au développement histo-
rique du différend, ainsi que la Cour a pu s’en rendre compte
d’après les documents. La question est de savoir si le com-
promis, dans le deuxième alinéa du préambule et dans son
article premier, en définissant le différend entre les deux
Gouvernements, comporte une restriction du litige à la seule
question de la validité selon le droit ottoman, ainsi que le
soutient le Gouvernement français.

Le deuxième alinéa du préambule ne mentionne que « la
validité dudit contrat » et le fait qu'il « existe à ce sujet
un différend entre les deux Gouvernements »; mais la Cour
ne peut tirer des conclusions décisives de l’omission des mots
« à l'égard de la Grèce » En effet, ce terme « validité » a
été souvent employé par les Parties dans la présente affaire,
même lorsqu'il s’est agi de l'effet du contrat à l'égard d’un
État successeur.

Par ces motifs, la Cour est amenée à la conclusion que la
portée exacte de la question posée par l’article premier du
compromis, interprétée d’après son contexte, n’est pas claire.

L’argument que le Gouvernement français déduit de l’article
premier du compromis est le suivant: d’un commun accord
entre les Parties, l'expression « dûment intervenu » aurait
été empruntée à l’article premier du Protocole n° XII, signé
à Lausanne le même jour que le Traité de paix du 24 juillet
1923, et aurait le même sens que dans cet article, où elle ne
signifierait que « valable d’après la loi ottomane », Le com-
promis, en posant la question de savoir si le contrat est
« dûment intervenu », ne. soumettrait donc à la Cour que
les problémes relatifs au droit ottoman. Ceci serait d’autant
plus évident que l’article premier du compromis se continue
par les mots: « et partant est opérant vis-a-vis du Gouver-
nement hellénique »; ainsi, l’effet du contrat vis-à-vis de la

14
15 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

Grèce serait considéré comme une simple conséquence de sa
validité au point de vue du droit ottoman. Cette conséquence
se baserait directement sur l’article g du Protocole XII,
lequel a stipulé la subrogation des États balkaniques dans les
concessions octroyées par le Gouvernement ottoman.

La Cour, à ce propos, doit s'occuper du Protocole XII.
Ce document contient deux sections qui règlent chacune une
question différente. La première section (art. 1-8) concerne
seulement les territoires restés turcs, de manière qu'aucun
problème de succession d’Etats ne s’y pose; ce dernier pro-
blème, par contre, est réglé par la deuxième section
(art. 9-13), relative aux territoires détachés de la Turquie. Il
s'ensuit que l'expression « dûment intervenu », dans la première
section, ne peut pas viser l’opposabilité à un État successeur.
En fait, l'expression a été interprétée au sein de la commis-
sion compétente de la Conférence de Lausanne comme exi-
geant que « toutes les formalités aient été remplies » Sans
examiner en ce moment quelles sont les formalités requises,
la Cour retient que, dans l’article premier du Protocole XII,
il s’agit uniquement de l’accomplissement des prescriptions
du droit ottoman.

Comme on va le voir, il n’est toutefois pas certain que le
Gouvernement hellénique ait compris, dans le sens précis
que la Cour vient de lui donner, l'expression insérée dans
l’article premier du compromis. Pour le penser, il faudrait
supposer que ce Gouvernement ait abandonné son point de
vue antérieur, qui se fondait entre autres sur des arguments
de droit international.

L'historique du compromis, d’ailleurs, n’est pas en faveur
d’une pareille supposition.

Le premier projet de compromis a été rédigé par le Gou-
vernement hellénique ; il faut donc présumer que son point
de vue antérieur sur l’objet du différend s’y trouve exprimé.
Or, ce point de vue s’est manifesté comme il suit: dans
l’article premier de ce premier projet, le différend est décrit
comme relatif à «la validité à l'égard de la Grèce du
contrat ». Cette expression, insérée plus tard dans l'alinéa pre-
mier du préambule du compromis définitif, ne vise pas seule-
ment, comme il a déjà été dit, les formalités selon le droit
ottoman, mais aussi la force obligatoire vis-à-vis de la Grèce.
L'article 2 du projet hellénique, qui formulait la question
à soumettre à la Cour, s'exprime en d’autres termes: « La
Cour aura à préciser si le contrat … est dûment intervenu
et partant est opérant vis-à-vis de la Grèce, en ce qui
concerne les phares situés sur les territoires qui lui furent attri-
bués à la suite des guerres balkaniques ou postérieurement. »
Néanmoins, on ne peut pas en déduire que la question ainsi

15
16 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

formulée comporte seulement une partie. des différents pro-
blèmes en discussion, puisque, d’après l’article premier, ce
qui est soumis à la Cour, c’est « le différend », et cela veut
dire le différend entier. La teneur de l’article 2 ne s'oppose
pas à l'adoption de cette interprétation. La dernière phrase
(« en ce qui concerne les phares situés sur les territoires qui
lui furent attribués à la suite des guerres balkaniques ou
postérieurement ») était précédée d’une virgule (qui se retrouve
d’ailleurs dans les conclusions du Mémoire hellénique) et
paraît donc se rattacher aux mots « dûment intervenu ».
Ainsi, il était fait allusion à la question de droit interna-
tional de savoir si la Grèce a dû succéder à la Turquie dans
ce contrat.

En revanche, le contre-projet français avait placé dans
le préambule la description de l'objet du différend, qui se
trouvait dans l'article premier du projet hellénique. Il ne
reproduisait pas dans son nouvel article premier les mots:
« en ce qui concerne les phares », etc. En présence de cette
rédaction, on pourrait en effet songer à une rectification de
la mission conférée à la Cour, en ce sens que seulement une
partie du différend lui aurait été soumise. Il en résulterait
que la force obligatoire vis-à-vis de la Grèce aurait été accep-
tée comme la conséquence logique de la validité du contrat
«dûment intervenu ». Mais, sur les instances du Gouvernement
hellénique, la rédaction de l'article 2 du projet hellénique
a été rétablie (sauf la virgule) dans l’article premier du com-
promis définitif, et, en rétablissant ainsi la mention des
territoires intéressés, les Parties paraissent avoir envisagé
de nouveau l'élément international. Quant aux autres modi-
fications, introduites notamment dans le préambule du com-
promis définitif, elles ne paraissent pas avoir changé l’objet
du litige, mais elles s'expliquent par le souci de bien sou-
ligner que le différend est entre deux États; c’est ce qui
ressort de la correspondance diplomatique.

L'historique du compromis n'exclut donc pas la possibilité
d'admettre que les mots « dûment intervenu » à l'article
premier de cet acte impliquent, d’après l’ensemble du
contexte, à côté d'une condition de conformité au droit otto-
man, également une .condition de conformité au droit inter-
national. En conséquence, la Cour a décidé de ne pas exclure
de son examen les objections d’ordre international que le
Gouvernement hellénique oppose 4 la thése du Gouvernement
francais. On verra qu’en étendant 4 ces objections l’examen
de la Cour, on ne modifie pas les conclusions auxquelles la
Cour est arrivée par ailleurs, ainsi que cela sera dit ci-après.

En arrivant à ces conclusions, la Cour ne perd pas de vue
la déclaration des Parties, selon laquelle celles-ci sont d’accord

16
17 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

pour reconnaître que les mots « dûment intervenu », à l’article
premier du compromis, sont tirés de l’article premier du Pro-
tocole XII, et qu'ils ont dans le compromis le même sens que
dans le protocole. La Cour admet que ces mots ont été, en
fait, empruntés au Protocole XII. On peut également présu-
mer à juste titre qu'au moment où le compromis fut conclu,
chacune des Parties à ce compromis considérait que les mots
« dûment intervenu » de l’article premier étaient employés dans
le même sens que dans le Protocole XII. Mais la Cour estime
que le sens attribué respectivement par les deux Parties à
ces mots dans le protocole n’est pas identique. Il n’est pas
douteux que le Gouvernement hellénique considérait ces mots,
dans le Protocole XII, comme ayant un sens assez large pour
inclure la considération, tirée du droit international, sur
laquelle se fondait ce Gouvernement, tandis que le Gouverne-
ment français considérait les mots dont il s’agit, dans le Pro-
tocole XII, comme énonçant simplement la question de savoir
si les formalités requises par le droit turc avaient été remplies.
Dès lors, il est clair que, même si, dans la pensée de chacune
des deux Parties, les mots « dûment intervenu » du compromis
avaient été employés dans le même sens que dans le Proto-
cole XII, il n’y avait pas accord entre elles quant au sens de ces
mots dans le compromis, puisque le sens qui leur était attribué
par elles dans le Protocole XII était différent. Pour le méme
motif, la Cour, étant arrivée 4 la conclusion que, dans le Pro-
tocole XII, les mots « dûment intervenu » ont un sens autre
que celui qui leur a été attribué par le Gouvernement hellé-
nique, ne peut estimer que ce Gouvernement se soit trouvé
d’accord pour se reconnaitre obligé d’admettre que ces mots
aient le méme sens dans le compromis et dans le protocole.

Quant au moyen de défense que le Gouvernement hellénique
fonde sur lintention qu’auraient eue les Parties, suivant le contrat
du xrer/14 avril 1913, et qui aurait été de ne pas prolonger la
concession en ce qui concerne les phares situés dans les terri-
toires occupés par les troupes des alliés balkaniques — la Cour
s'estime fondée à l’examiner également. En effet, selon le
Gouvernement hellénique, ce point aurait été l’objet des dis-
cussions entre juristes qui eurent lieu avant la conclusion du
compromis, et, en fait, le Mémoire francais s’est occupé de
cette objection. Il est possible de trouver une référence à cette
question de Vintention des Parties, quant à l’objet du contrat,
dans le texte du compromis lui-méme, si l’on rattache le pas-
sage « en ce qui concerne les phares situés sur les territoires
qui lui furent attribués à la suite des guerres balkaniques ou

17
18 A/B 62, — AFFAIRE DES PHARES (FRANCE-GRECE)

postérieurement » — passage inséré sur l’initiative du Gouver-
nement hellénique — a l'expression « contrat … dûment
intervenu ». La Cour ne saurait donc donner une réponse affir-
mative à la question posée par le compromis, sans s'assurer
que l'objet du contrat du ret/r4 avril 1913 comprend, dans
l'intention des Parties, les phares situés en territoires aujour-
d’hui devenus grecs.

+
% %

Il y a dés lors trois questions de fond dont la Cour doit
s’occuper, savoir: la détermination de l'intention des Parties
quant à l’objet du contrat, l’examen de la question de savoir
si ce contrat est « dûment intervenu » d’après le droit ottoman,
ainsi que l’examen de l’opposabilité dudit contrat à la Grèce.

*

Pour préciser l’objet du contrat du xer/14 avril 1013, la
Cour est partie du point de vue qu’il s'y est agi de renou-
veler une concession antérieure. L’intention des Parties contrac-
tantes a été de maintenir pour une nouvelle période de
vingt-cinq ans les rapports existant sous le régime de la
concession de 1860, avec quelques modifications de détail
expressément prévues. C’est ainsi que l’article premier du
contrat dispose que «la concession des phares encore en
‘vigueur actuellement .... est accordée à partir du 22 Aghostos
1340/4 septembre 1924 et d’après les conditions générales
existantes ».

Cette constatation est importante pour la recherche de
l'intention des Parties quant à l’objet du contrat de 1913.
Si l’ancienne concession était renouvelée, on peut présumer
jusqu'à preuve du contraire que l’objet du contrat de 1913
est resté identique à celui de l’ancienne concession.

La preuve d’une intention contraire des Parties, c’est-à-dire
de restreindre l’objet de la concession aux phares devant rester
turcs, incombe donc au Gouvernement hellénique, et la Cour
considère que celui-ci n’en a pas fourni une preuve suffisante.

_ Le Gouvernement hellénique allègue l'impossibilité d'admettre

que les Parties aient voulu comprendre dans leur contrat
les régions occupées, dont dès le rer avril 1913 la cession
avait déjà été consentie par Ie Sultan dans ses négociations
avec les Puissances médiatrices. Il ajoute que le Gouvernement
ottoman n'ignorait pas que, d’après le droit international,
il ne pouvait plus accorder de concession sur les territoires

18
IQ A/B 62, — AFFAIRE DES PHARES (FRANCE-GRECE)

occupés. Enfin, l’attitude des concessionnaires eux-mêmes,
qui, avant 1924, ne se seraient jamais prévalus vis-à-vis de
la Grèce de la prolongation accordée, indiquerait qu’ils
n'avaient pas eu, en 1913, l'intention d’acquérir des droits sur
les phares situés en territoire occupé.

Ces arguments ne sont pas convaincants. En fait, les deux
Parties au contrat avaient respectivement tout intérêt à ne
pas diminuer l’objet antérieur de la concession, de manière
qu’il ne fût porté préjudice ni aux perspectives de recettes
dés concessionnaires, ni aux désirs du Gouvernement otto-
man, qui tenait à obtenir une avance aussi grande que
possible gagée sur sa part des recettes provenant de la conces-
sion. Les négociations avaient d’ailleurs déjà commencé avant
la guerre balkanique, et si l'intention avait été de restreindre
l’objet de la concession par rapport au contrat en vigueur,
on n'aurait pas manqué de l'indiquer de manière expresse.
Enfin, le sort de tous les territoires occupés n'était pas
encore décidé — les Puissances médiatrices devant disposer
des îles —, et en effet la Turquie s’est vu restituer les îles
d’Imbros, de Ténédos et de Castellorizo. Si les Parties avaient
vraiment excepté les territoires occupés le 1rer/14 avril 1913,
il y aurait eu, en ce qui concerne les territoires occupés et
ultérieurement restitués à la Turquie, une singulière incerti-
tude sur l’objet de la concession prolongée. Même s’il avait
existé une règle généralement reconnue du droit international,
interdisant à l'État souverain de prendre des dispositions
concernant un territoire occupé, les Parties au contrat de
1913 auraient pu envisager l'éventualité de la reconnaissance
ultérieure des concessions dans des dispositions particulières
des traités de paix à intervenir. Quant à l'attitude des conces-
sionnaires, ceux-ci ont communiqué leur contrat de prolon-
gation à la Commission financière des affaires balkaniques
qui siégeait à Paris en 1913. Si, ultérieurement, ils n'ont pas
insisté sur leurs droits résultant de la. prolongation, il est
permis de penser que c’est à raison des dispositions peu
favorables du Traité d'Athènes (art. 5) concernant les droits
acquis ; il est vrai que ces dispositions n'avaient pas de por-
tée décisive, l'intervention de la Commission financière étant
réservée ; mais cette Commission n'avait pas poursuivi ses
travaux.

L'objet du contrat du xer/14 avril 1913 n’est donc pas
restreint à raison du fait que certains territoires étaient occu-
pés à cette date par les alliés balkaniques.

*
La Cour a entrepris ensuite l’examen de la question de savoir

si « le contrat » du rer/14 avril 1913 « est dûment intervenu »
selon le droit ottoman.

19
20 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

Le compromis pose la question de la validité du « contrat »
et non de la concession; en effet, le contrat, dans son article
premier cité plus haut, accorde directement la concession, et
nulle part il n’est fait allusion à un acte étatique spécial qui
serait intervenu à côté du contrat pour parfaire la concession.
Certes, un contrat accordant une concession d'utilité publique
sort de la catégorie des actes ordinaires de droit privé, mais il
n’est pas impossible d'accorder de pareilles concessions par voie
de contrat, et quelques États ont adopté en cette matière le
système des contrats. H en était ainsi en Turquie, comme cela
ressort de la loi du 10/23 juin ro10 relative aux concessions
d'utilité publique. Les dispositions de cette loi, et notamment
de l’article 5, ne permettent pas de douter que l'octroi des
concessions s’effectuait sous la forme de contrats passés entre
les concessionnaires et le pouvoir exécutif. En principe, et à
l'exception des cas énumérés à l’article premier dont il sera
question plus loin, le pouvoir exécutif avait besoin d’une auto-
risation spéciale donnée par voie législative. Néanmoins, c'était
le contrat seul — conclu, autant qu'il était nécessaire, avec
l'autorisation d’une loi — qui constituait le titre immédiat
pour tous les droits privés et publics du concessionnaire. C'est
donc à bon droit que le Protocole XII de Lausanne se réfère
constamment aux « contrats de concession », et cette expression
se retrouve dans les travaux préparatoires de la commission
compétente de la Conférence de Lausanne. Il s’agit donc
seulement d'examiner si le contrat est valable, c’est-à-dire de
vérifier si toutes les formalités ont été remplies, et notamment
si lautorisation législative, si elle était nécessaire, a été
donnée.

Le contrat du rer/r4 avril 1913 est signé par le ministre des
Finances au nom et suivant mandat du Gouvernement otto-
man. ‘

Il a été proposé à la Cour de s'arrêter à cette constatation
et de déclarer dès lors le contrat « dûment intervenu » pour
le motif que le Gouvernement ottoman avait qualité pour
octroyer de son propre chef la prolongation de la concession
des phares.

I est exact que la loi ottomane n’exige pas toujours, pour
l’octroi d’une concession, le concours du pouvoir législatif ;
l’article premier de la loi du 10/23 juin 1910 relative aux
concessions d'utilité publique dispose en effet, selon la traduc-
tion officielle et complète communiquée à la Cour par le
Gouvernement hellénique, que:

« L’octroi des concessions pour les travaux d’utilité publique
se fera directement par le pouvoir exécutif: 1) si elles ne
contiennent pas d’obligations financiéres de toute nature pour
l'État, tant présentes que futures, et qu’elles n’entraineraient

20
21 A/B 62. —- AFFAIRE DES PHARES (FRANCE-GRECE)

pas la vente ou la mise en disposition des biens meubles et
immeubles publics ; 2) si elles ne se rapportent pas à un ser-
vice public prévu dans le budget; 3) si elles n’accordent pas
des franchises en dehors de celles mentionnées dans la présente
loi; 4) si elles ne nécessitent pas la modification de la légis-
lation en vigueur ; 5) si leur octroi dépendant de la législation
à adopter pour l’organisation des municipalités des . vilayets
n'est pas de la compétence du gouvernement local. »

La Cour, en présence du décret-loi du ret/rq avril 1013,
autorisant expressément la conclusion du contrat de prolonga-
tion de la concession des phares, estime qu’elle doit s'occuper
en premier lieu de cet acte et des problèmes qui ont été
soulevés quant à sa validité. Ce serait seulement à défaut
de la validité de cet acte qu'il y aurait lieu d'examiner la
question de savoir si le contenu de la concession était de
nature à dispenser le Gouvernement ottoman du concours
du pouvoir législatif, aux termes de la loi du 10/23 juin 1910.

L'acte du xer/14 avril 1913 n’est pas le résultat d’une
action législative parlementaire. Il émane du Gouvernement
agissant sur la. base des pouvoirs que lui conférait l’article 36
de la Constitution ottomane. Il est ce qu'on est convenu
d'appeler en Turquie une loi provisoire ou un décret-loi.
L'article 36 de la Constitution ottomane alors en vigueur,
d’après la traduction sur laquelle ies Parties sont tombées
d'accord, est ainsi conçu:

« En cas de nécessité urgente, si l’Assemblée générale n’est pas
réunie et si le temps ne permet pas la convocation de la Cham-
bre pour le vote d’une loi destinée à prémunir l’État contre
un danger ou à sauvegarder la sécurité publique, le ministère
peut prendre des dispositions qui ont force de loi provisoire
jusqu’à la convocation du Parlement, si elles ne sont pas
contraires aux prescriptions de la Constitution, à la condition
qu’elles soient sanctionnées par ivadé impérial et soumises a
l’Assemblée générale, dès. que celle-ci est réunie. »

Il est admis que l’Assemblée générale ottomane n'était pas
réunie le xer/r4 avril 1913, que le décret-loi de cette date
ne contient pas de dispositions contraires à la Constitution
ottomane, et qu'il a reçu la sanction impériale. Le litige
porte donc sur la question de savoir si les autres conditions
requises par l’article 36, cité ci-dessus, sont remplies, c’est-a-
dire s’il s'agissait d’un cas de « nécessité urgente » et d’une
mesure « destinée à prémunir l’État contre un danger ou
à sauvegarder la sécurité publique »; et puis si le ‘décret-loi
a été par la suite régulièrement soumis au Parlement ottoman.

Le Gouvernement hellénique soutient en premier lieu que
l'autorisation à la prolongation d’une concession prenant fin

27
22 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

en 1924 ne pouvait être, en 1913, ni _urgente ni importante
pour la sécurité publique.

A ce sujet, la Cour observe ce qui ‘suit. L'attribution que
l'article 36 de la Constitution confère au ministère ottoman
apparaît comme un véritable pouvoir législatif. Puisque le
Parlement n'était pas toujours en session et que des sessions
extraordinaires, vu notamment Ja grande étendue de l'Empire,
étaient difficiles à organiser, les besoins de-l’État demandaient
que l'organe exécutif fût investi d’une fonction supplémen-
taire de législation. I] est entendu que cette attribution légis-
lative extraordinaire n'était pas illimitée; le décret-loi ne
pouvait pas modifier la Constitution, et deux contrôles étaient
prévus: au début la sanction du Sultan, et plus tard la
présentation au Parlement. Mais toute attribution législative
comporte généralement la faculté discrétionnaire d’apprécier
la nécessité et l'urgence de son exercice, et particulièrement
il fallait donner cette faculté au pouvoir exécutif pour attein-
dre le but envisagé dans l’article 36. Il s’agit de l’apprécia-
tion d'éléments de politique et de fait, à laquelle seul le
gouvernement, possédant une connaissance suffisante de la situa-
tion politique, est à même de procéder. Il résulte de ces con-
sidérations que seuls le Gouvernement ottoman et plus tard le
Parlement turc avaient qualité pour se prononcer sur la ques-
tion de savoir si un décret-loi déterminé devait être édicté. Il
n'appartient donc pas à la Cour d'examiner si le décret-loi du
1er/14 avril 1013 satisfaisait aux conditions d'opportunité posées
par la Constitution ottomane.

Même en entrant dans cet examen, on pourrait invoquer
de bonnes raisons pour la validité du décret-loi en question.
Dans la pratique constitutionnelle turque, le champ d’appli-
cation de la législation extraordinaire a été extrêmement large,
ainsi qu'il ressort de certaines consultations annexées au
Mémoire et au Contre-Mémoire français, consultations dont
l'exactitude n’a pas été contestée par le Gouvernement
hellénique. Il faut relever que d’après ces consultations, même
après la réforme de 1909, il y a eu des périodes pendant les-
quelles les trois quarts des actes législatifs promulgués étaient
des décrets-lois, dont beaucoup relatifs à des affaires qui
ailleurs font l’objet des travaux législatifs parlementaires. Cette
pratique paraît avoir rencontré l’assentiment tacite général ;
jamais le Parlement n’a adressé à ce propos de reproches au
Gouvernement. Or, la prolongation de la concession des phares
était nécessaire pour obtenir l’avance de 500.000 livres turques ;
et, de cette avance, le Trésor ottoman devait avoir un besoin
très urgent, vu la situation de l’Empire à la fin des guerres
balkaniques.

22
23 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

Le décret-loi du xer/r4 avril 1913 doit donc être accepté
comme régulièrement édicté au point de vue de l’article 36 de
la Constitution ottomane. Les deux Parties reconnaissent et
la Cour interprète elle aussi la Constitution dans ce sens qu’un
décret-loi régulièrement édicté a immédiatement pleine valeur
de loi.

Cependant le Gouvernement hellénique présente à ce propos
sa seconde objection contre la validité de la prolongation de la
concession. Selon lui, la valeur d’un décret-loi serait affectée
de la condition résolutoire d’une non-présentation au Parle-
ment à la prochaine session ou d’une non-ratification par
celui-ci. Or, la ratification du décret-loi du rer/14 avril 1913 n’a
eu lieu qu’en hiver 1914-1915, à un moment où une grande par-
tie des territoires aujourd'hui devenus grecs avaient été formel-
lement cédés et où, par conséquent, le Parlement turc n'avait
plus de compétence territoriale à leur égard. Il était donc
impossible, d’après le Gouvernement hellénique, que le Parlement
ratifidt un décret-loi portant sur les territoires cédés, et cela
reviendrait au même que la non-ratification. D’après le Gou-
vernement hellénique, le décret-loi du xer/14 avril 1913 aurait,
par conséquent, cessé d’avoir force de loi.

La Cour ne peut pas faire siennes ces déductions. D’abord,
il lui paraît inadmissible d’appliquer le concept de la condi-
tion résolutoire aux dispositions constitutionnelles relatives aux
décrets-lois. Il n’y a pas de comparaison possible entre la pro-
mulgation d’un décret-loi et la conclusion d’un contrat de droit
privé subordonné à une condition. Il s’agit ici d’une forme de
législation, imposant des règles juridiques immédiatement vala-
bles, qui diffèrent des lois ordinaires seulement en ceci qu’elles
émanent du pouvoir exécutif et qu’une décision du Parlement
peut ultérieurement mettre fin à leur validité. Cette dernière
éventualité donne aux décrets-lois un caractère temporaire ;
elle ne touche pas à leur force de loi jusqu’à leur rejet par le
Parlement. Le Sultan a sanctionné le décret-loi du rer/14 avril
1913 par la formule suivante, reproduite ici d’après une tra-
duction qui, émanant de source officielle turque, a été présen-
tée par l'agent hellénique, et qui n’a pas soulevé d’objections
de la part de l’agent francais:

« J'ai déclaré Vadjonction aux lois de l’État du présent
projet de loi, qui sera présenté dès l'ouverture au Parlement
pour être ratifié. »

Ce qu’on appelle ici ratification — suivant une expression
qui ne se trouve pas dans la traduction de l’article 36 de la

23
24 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

Constitution fournie à la Cour — n’est pas un acte indiqué comme
indispensable pour transformer une règle juridique d’une nature
prétendument inférieure en une règle juridique d’une valeur
supérieure. Ce n’est pas une condition de forme, à l’accomplissement
de laquelle serait subordonnée la valeur législative du décret-loi.
Seul le refus de ratification par le Parlement est pertinent ; lorsque
le Parlement n'intervient pas, le décret-loi reste parfait et demeure
en vigueur comme toute autre loi ordinaire. Il importe de cons-
tater, dans cet ordre d'idées, qu'aucun délai n’était fixé pour la
décision du Parlement. On ne peut donc pas invoquer la prétendue
nullité de la ratification, pour cause de perte de la compétence
territoriale sur les régions en question, comme ayant privé le
décret-loi de sa valeur législative. Il n'y a pas eu de refus de
‘ratification; on peut donc se dispenser d'examiner si un tel
refus aurait eu un effet rétroactif, qui se serait étendu éventuelle-
ment même aux droits acquis sous le régime du décret-loi. On
peut se dispenser également de rechercher si vraiment la ces-
sion des provinces à la Grèce mettait fin à la compétence du
Parlement turc pour ratifier un décret-loi qui ne contenait en
réalité qu’une autorisation pour le ministre des Finances de
conclure un contrat disposant, entre autres biens, des phares
situés dans ces provinces. La ratification constitue en effet,
dans l'espèce, une décharge politique pour le Gouvernement
et non pas l'établissement de prescriptions légales pour l’avenir,
imposées aux habitants des provinces cédées. D'autre part, le
décret-loi lui-même n’est pas entaché de nullité d’après la loi
turque par le fait qu’une partie des territoires sur lesquels
s'étendait la portée du contrat qu'il autorisait était occupée
par l'ennemi. En droit constitutionnel, seule la cession défi-
nitive déploie des effets juridiques à l'encontre des droits du
souverain légal. La question de droit international de savoir
si l’État successeur peut être lié par un contrat ou une loi
intervenus pendant l'occupation militaire, resté entièrement
en dehors de cet ordre d'idées.

Le décret-loi du 1er/14 avril 1913 était donc valable d’après
la loi turque. Pour cette raison, le contrat de prolongation de
concession était également valable entre les Parties qui l'avaient
conclu, et cela nonobstant le fait que la formalité de la rati-
fication du décret-loi par le Parlement turc n’était intervenue
qu'après la cession de certains des territoires visés par le con-
trat; aucune formalité requise pour la validité du contrat ne
faisait donc défaut.

*
La Cour, aprés examen de la question de droit international,
n’arrive pas à un résultat différent sur le point de savoir si

le contrat du rer/14 avril 1913 est « opérant vis-à-vis du Gou-
vernement hellénique ». Une discussion d’une certaine étendue

24
25 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

a eu lieu entre les Parties en vue de vérifier si, d’après les
règles générales du droit international, le souverain territorial
a le droit d'accorder des concessions sur un territoire
occupé, avec effet juridique à l'égard d’un Etat occupant qui
acquiert ultérieurement les territoires occupés par lui. De part
et d'autre ont été invoquées les dispositions des Conventions de
1899 et de 1907 concernant les lois et coutumes de la guerre
sur terre, certains précédents, et les opinions de quelques auteurs.
La Cour n’estime pas nécessaire de se prononcer sur cette
question. Elle se trouve, dans l'espèce, en présence d’un texte
conventionnel, savoir l’article 9 du Protocole XII de Lausanne.
Cet article est conçu comme suit:

« Dans les territoires détachés de la Turquie en vertu du
traité de paix en date de ce jour, l’État successeur est pleine-
ment subrogé dans les droits et charges de la Turquie vis-à-vis
des ressortissants des autres Puissances contractantes et des
sociétés dans lesquelles les capitaux des ressortissants desdites
Puissances sont prépondérants, bénéficiaires de contrats de
concession passés avant le 29 octobre 1914 avec le Gouverne-
ment ottoman ou toute autorité locale ottomane. Il en sera de
même, dans les territoires détachés de la Turquie à la suite des
guerres balkaniques, en ce qui concerne les contrats de conces-
sion passés, avant la mise en vigueur du traité par lequel le
transfert du territoire a été stipulé, avec le Gouvernement
ottoman ou toute autorité locale ottomane. Cette subrogation
aura effet à dater de la mise en vigueur du traité par lequel
le transfert du territoire a été stipulé, sauf en ce qui concerne
les territoires détachés par le traité de paix en date de ce jour,
pour lesquels la subrogation aura effet à dater du 30 octobre
1018. »

Dans cet article est stipulée la subrogation des États succes-
seurs dans les contrats de concession passés avec le Gouverne-
ment ottoman avant le 29 octobre 1914 pour les territoires
détachés de la Turquie en vertu du Traité de Lausanne,
et avant la date de la mise en vigueur des traités de paix
respectifs pour les territoires détachés de la Turquie après
les guerres balkaniques. Le Gouvernement hellénique ne peut
donc pas soulever d’objections contre sa subrogation dans le
contrat du 1/14 avril 1913 du fait que certains territoires
étaient occupés par ses troupes à cette date. L'article 9 du
Protocole XII présuppose naturellement des contrats de conces-.
sion valables. Il n’admet, contre la subrogation, que des
objections fondées sur la date ou sur la validité du contrat
de concession.

En ce qui concerne la date, le contrat en question a été
passé le rer/14 avril 1013, tandis que le Traité d'Athènes, qui
a attribué à la Grèce certains des territoires en question,
n'est entré en vigueur que le 16/29 novembre 1913. En

25
26 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

l'espèce, la date du contrat de concession ne permet donc
pas de soulever d’objection contre la subrogation du Gouverne-
ment hellénique.

Pour ce qui regarde la validité du contrat de concession,
celle-ci doit étre considérée du point de vue du droit otto-
man; et, a cet égard, la Cour a estimé ci-dessus que la rati-
fication du décret-loi autorisant le Gouvernement a conclure
le contrat, n’était pas nécessaire à la validité de ce dernier.
L'article 9 du Protocole XII n’exige pas non plus, comme
condition de la subrogation de l'État successeur, que le décret-
loi eût reçu l'approbation du Parlement turc avant la date

critique.
*#

Le Gouvernement hellénique a encore présenté trois objec-
tions contre les conséquences découlant de l'application de
l’article 9 du Protocole XII. En premier lieu, il a fait état
de Varticle 10 du même protocole, qui porte:

« Les stipulations de la Section I du présent Protocole, à
Vexception des articles 7 et 8, seront appliquées aux contrats
visés a l’article 9. L’article 3 ne s’appliquera dans les terri-
toires détachés qu’au cas ot la propriété ou les services des
concessionnaires auraient été utilisés par l’État exerçant l’auto-
rité sur ce territoire. »

‘Se fondant sur ce texte, le Gouvernement hellénique attire
l'attention sur l’article premier du protocole, conçu comme suit:

« Sont maintenus les contrats de concession, ainsi que les
accords subséquents y relatifs, dûment intervenus avant le
29 octobre 1914 entre le Gouvernement ottoman ou toute
autorité locale, d’une part, et, d'autre part, les ressortissants
{y compris les sociétés) des Puissances contractantes autres que
la Turquie. »

Pour être dûment intervenu, un contrat de concession
devrait donc, selon le Gouvernement hellénique, satisfaire aux
exigences du droit international, et le contrat du rer/14 avril
1913 n’y satisferait pas, vu les circonstances particulières
dans lesquelles il a été conclu.

La Cour rappelle à ce sujet que les deux sections du
Protocole XII traitent de deux problèmes différents, et
qu'elle trouve dans l’article premier, en raison du contenu de
la première section, seulement une condition de validité d’après
le droit ottoman. Puisque l’article 9 du Protocole XII
présuppose également un contrat valable — ce qui revient
à exiger qu'il soit dûment intervenu —, il n’est pas besoin
de tenir compte du renvoi à l’article premier pour l'inter-
prétation de l’article 9. Cette solution concorde avec les

26
27 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

dispositions de l’article 10. En effet, l’article 10 proclame que
« les stipulations de la Section I .... seront appliquées aux
contrats visés à l’article 9 ». C’est aux contrats visés à l’article 9,
donc aux «contrats passés », qu’il faut appliquer les « sti-
pulations » de la Section I, dans la mesure, bien entendu,
où cette application serait raisonnable. Les stipulations de
l’article premier ne peuvent trouver aucune application à
l’article 9, car elles se réfèrent à une situation différente,
comme cela a été établi au cours du présent arrêt.

Si l’application de l’article premier du Protocole XII per-
mettait d’arguer que des concessions octroyées par le souverain
pendant l'occupation ne sont pas opérantes vis-à-vis de l’État
successeur, la disposition de la. deuxième phrase de l’article 9,
qui fixe la date critique au jour de la mise en vigueur du
traité de paix, ne recevrait jamais une application pratique.
Le Gouvernement hellénique soutient en second lieu que
le sort des concessions, ayant été réglé définitivement dans
le Traité d’Athénes, dont l’article 5 rend obligatoire pour la
Grèce le respect des droits acquis avant l’occupation, ne pou-
vait plus être mis en question à Lausanne. A cet égard, il
y a lieu de rappeler d’abord que, dans le second alinéa du
méme article, les décisions de la Commission financiére des
affaires balkaniques étaient réservées ; en outre, il est toujours
loisible aux parties de modifier les traités antérieurs.

- Enfin, le Gouvernement hellénique a tenté en vain d’appor-
ter des motifs suffisants pour exclure l’application de la règle
conventionnelle de l’article g du Protocole XII, règle a la
lumière de laquelle le contrat du rer/14 avril 1913 est reconnu
opposable à la Grèce. Certes, l’article 9 établit une discri-
mination entre les Principales Puissances alliées et les Etats
balkaniques, en tant que les premières, successeurs aux terri-
toires détachés de la Turquie par le Traité de Lausanne,
reconnaissent seulement les concessions accordées avant l’ouver-
ture par la Turquie des hostilités de la guerre 1914-1978,
tandis que les derniers ont à supporter les concessions octroyées
jusqu'à la cession formelle des territoires. Cette discrimina-
tion, toutefois, a été établie délibérément, et à elle seule
elle ne suffit pas à autoriser des objections contre cet
article. L’objection du Gouvernement hellénique qu’il aurait
signé le Protocole XII dans la conviction que celui-ci ne
différait pas pratiquement du Traité d'Athènes, ne peut pas
non plus être acceptée. À une autre occasion, il a déjà été
relevé que le Gouvernement hellénique avait connaissance,
depuis 1913, de l'existence du contrat de prolongation. Si
les concessionnaires se sont, par la suite, montrés assez réser-
vés, ceci s'explique par la solution défavorable que le Traité

27
28 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)

d'Athènes semblait avoir adoptée. Une renonciation expresse
par les concessionnaires n’a jamais eu lieu. Si le protocole
s’est exprimé autrement que le Traité d'Athènes, le Gouverne-
ment hellénique pouvait d'autant mieux s’y attendre que déjà
le Traité de Sèvres, trois ans auparavant, avait admis une
modification dans le même sens.

*
* %

Avant de donner, en vertu de ces considérations, une réponse
affirmative a la question qui Ini est soumise, la Cour reléve
encore le point suivant :

En basant sa décision sur l’article g du Protocole XII, la
Cour n’a pas perdu de vue que la rédaction de cet article
diffère un peu de celle de l’article premier du compromis, en
tant que le compromis parle des « territoires qui furent attri-
bués » à la Grèce « à la suite des guerres balkaniques ou
postérieurement », tandis que l’article 9 concerne les terri-
toires détachés de la Turquie soit « en vertu du traité de
paix » (de Lausanne), soit «à la suite des guerres balka-
niques ». Toutefois, la Cour a été d'avis que, dans les deux
textes, et en ce qui concerne la Grèce, les mêmes territoires
sont visés, d’autant plus qu'aucune des Parties, à l’occasion
des références faites à l’article 9, n’a suggéré qu'il pourrait y
avoir une différence matérielle concernant les territoires visés
dans ces textes.

D'autre part, la Cour a estimé que le compromis ne lui
demande rien d'autre qu’une décision de principe, et que sa
tâche n’est pas de dire quels sont les territoires détachés de
la Turquie et attribués à la Grèce à la suite des guerres balka-
niques ou postérieurement et où se trouvent les phares à l’égard
desquels le contrat de 1913 est opérant. Il y a d’ailleurs d'autant
plus lieu de faire cette réserve que les Parties n'ont pas
discuté devant la Cour les questions de fait et de droit pou-
vant être soulevées à cet égard, et sur lesquelles elle n’a pas
été appelée à se prononcer.

-PAR CES MOTIFS,

La Cour,

statuant par dix voix contre deux,
décide

que le contrat intervenu le ret/14 avril 1913 entre la Société
française en nom collectif Collas & Michel, dite « Adminis-

28
29 A/B 62: — AFFAIRE DES PHARES (FRANCE-GRÈCE)

tration générale des Phares de l’Empire ottoman », et le
Gouvernement ottoman, portant prorogation du 4 septembre
1924 au 4 septembre 1049 des contrats de concession consen-
tis à ladite société, est dûment intervenu et partant est
_ opérant vis-a-vis du Gouvernement hellénique en ce qui
concerne les phares situés sur les territoires qui lui furent attri-
bués à la suite des guerres balkaniques ou postérieurement.

Le présent arrêt a été rédigé en français, conformément
aux dispositions de l’article 39, premier alinéa, deuxième
phrase, du Statut de la Cour, les Parties s'étant, dans le
compromis, déclarées d’accord pour que toute la procédure ait
lieu en frangais.

Fait au Palais de la Paix, 4 La Haye, le dix-sept mars mil
neuf cent trente-quatre, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront
transmis respectivement au Gouvernement de la République
francaise et au Gouvernement de la République hellénique.

Le Président de la Cour:
(Signé) Crciz J. B. Hurst.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJÜLD.

MM. ANZILOTTI, juge, et SEFERIADES, juge ad hoc, déclarant
ne pas pouvoir se rallier à l'arrêt. rendu par la Cour, et se
prévalant du droit que leur confère l’article 57 du Statut,
joignent respectivement à l'arrêt les exposés suivants de leurs
opinions individuelles.

Le jonkheer van Eysinca, juge, tout en exprimant son
parfait accord sur le dispositif de l'arrêt, déclare ne pouvoir
adhérer à un certain nombre des motifs sur lesquels se fonde
ce dispositif.

(Paraphé) B. H.

é) C. J.
(Paraphé) À. H.

29
